DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 10/23/2020.
Claims 2-16, 18, 19 and 21 are amended.
Claims 17, 20, 22-24 and 26-27 are canceled.
Claims 1-16, 18, 19, 21 and 25 are remaining in the application.
The amended Specification is accepted.
Claim Objections
7.	Claim1 is objected to because of the following informality:
It appears that an – a – is missing in front of the phrase “transverse control bar”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-16, 18, 19, 21 and 25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
10.	The following claim limitations lack sufficient antecedent basis in the claims:
	“the pontoons”, “the control bar”, “each control”, “the user controls” (claim 1 and subsequent dependent claims), “the towbar” (claim 6 and subsequent dependent claims), “the crossbar” (claims 9 and 10), “the snorkeler extension bars” (claims 12, 13, 15 and 16), “the corresponding sleeves” (claim 14), “the sleeves” (claims 15 and 16), “the thrusters” (claims 18 and 25) and “the pair of controls” (claim 25).
11.	Claim 12 depends on itself which is unclear.
12.	The phrase “the pull handle is vertically adjustable with respect to the pull handle” in claim 7 is unclear how the pull handle can be vertically adjustable to itself.
13.	The phrase “and/or” in claim 10 is unclear as to what is included or excluded regarding the embodiments for the features claimed.
Allowable Subject Matter
14.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
15.	Claims 2-16, 18, 19, 21 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
16.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  The prior art references disclose watercraft with a pair of interconnected catamaran pontoons.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
1/26/2022